Case 2:12-cv-00572-JRG Document 492 Filed 01/16/20 Page 1 of 7 PageID #: 13114



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

ARCHER AND WHITE SALES, INC.

            Plaintiff,                      Civil Action No. 2:12-CV-00572-JRG

      v.                                    ORAL ARGUMENT REQUESTED

HENRY SCHEIN, INC., et al.                  FILED UNDER SEAL

            Defendants.



           DEFENDANTS’ JOINT SEALED RESPONSE TO PLAINTIFF’S
                SUPPLEMENTAL MOTION IN LIMINE NO. 12
Case 2:12-cv-00572-JRG Document 492 Filed 01/16/20 Page 2 of 7 PageID #: 13115



       Archer’s Supplemental Motion in Limine is puzzling at several levels. First, it claims

Defendants intend to bring an “unpleaded and undisclosed counterclaim alleging that Archer

breached a contract” and cites Rule 8(a) to exclude such a counterclaim. Dkt. No. 472 at 1. Yet

no Defendant has had the opportunity to file an answer under Rule 8(a) because the Rule 12

Motions to Dismiss are pending. Second, and more importantly, Defendants made clear in the

meet-and-confer process that no Defendant intends to bring such a breach-of-contract counterclaim

against Archer. Instead, Defendants intend to do what their Initial Disclosures state they will do

and what they are entitled to do in defense of these claims: Demonstrate that they terminated

Archer for legitimate reasons that have nothing to do with an alleged conspiracy. Some, but

certainly not all, of these reasons relate to Archer’s failure to follow the requirements of the

distribution agreements that Archer agreed to follow.

       Contrary to Archer’s argument, this has long been disclosed to and known by Archer, both

contemporaneously with Mr. Archer himself in business communications at the time, but also in

explicit disclosures, through discovery, and in motions practice. To start, Defendants are required

in initial disclosures only to state “the legal theories and, in general, the factual bases of the

disclosing party’s claims or defenses (the disclosing party need not marshal all evidence that may

be offered at trial).” See, e.g., Ex. A, Mfr. Defs.’ Initial Disclosures at 1 n.1 (Mar. 1, 2017)

(emphases added). Although this is not an affirmative defense in the sense defined in Rule 8, in

the Manufacturers’ initial disclosures, they state “Archer will not obtain in discovery any facts

sufficient to sustain a claim that any Manufacturer Defendant engaged in any contract,

combination, or conspiracy in restraint of trade.” Id. at 3–4. One proof of this contention is that

the Manufacturers had legitimate reasons to terminate Archer, including but not limited to Archer’s

failure to adhere to key provisions of the dealer agreement.




DEFENDANTS’ RESPONSE TO PLAINTIFF’S SUPPLEMENTAL MOTION IN LIMINE NO. 12 – Page 1
Case 2:12-cv-00572-JRG Document 492 Filed 01/16/20 Page 3 of 7 PageID #: 13116



       Discovery made this clear, as well. For example, Archer’s Interrogatory No. 1 asks the

Dental Companies to identify distributors who have been terminated or have had their territory or

scope of distribution rights limited, including the reasons why. Ex. B, Mfr. Defs.’ Resp. to Pl.’s

Interrogs. at 8 (July 17, 2017). Part of the Manufacturing Defendants’ July 2017 response as to

why certain distributors were terminated states that “authorized distributors are required to agree

to standard terms and conditions in distributor agreements.” Id. at 9. Those responses, attached,

go on to explain precisely what parts of the dealer agreements the Dental Companies would rely

on for termination decisions. Id. at 9–11. Thus, it was no surprise when the Dental Companies’

Rule 30(b)(6) witness testified that one of the reasons for Pelton & Crane’s termination decision

was “the fact that Archer & White repeatedly went outside the geographic territory selling product

where they were not supposed to sell product,” in violation of its dealer agreement. Ex. C, Excerpt

of P. Foster Dep. at 154:19–156:14. Finally, Defendants’ experts cited similar bases for Archer’s

termination. Dkt. No. 298-4, Expert Rep. of R. Maness ¶ 114.

       The Dental Companies also raised this justification for Archer’s termination in their motion

for summary judgment filed in 2017. One reason for terminating a distributor was “how well it

adhered to the terms of its distribution agreement,” and that “[p]ursuant to this process,” they chose

other distributors over Archer and in 2014 “terminated Archer from distributing their products.”

Dkt. No. 299 at 7–8.

       Never at any of these junctures has Archer protested that Defendants somehow failed to

disclose a supposed breach of contract claim, asked for more discovery on the issue, or asked for

a particular theory or evidence to be excluded on the basis of an alleged non-disclosure. This is

nothing more than a transparent last-ditch effort to avoid what Archer knows is a devastating blow

to its non-existent conspiracy theories. The Court should deny this Motion.




DEFENDANTS’ RESPONSE TO PLAINTIFF’S SUPPLEMENTAL MOTION IN LIMINE NO. 12 – Page 2
Case 2:12-cv-00572-JRG Document 492 Filed 01/16/20 Page 4 of 7 PageID #: 13117



                                             Respectfully submitted

                                             /s/ Jennifer H. Doan
                                             Jennifer H. Doan
                                             Texas Bar No. 08809050
                                             Joshua R. Thane
                                             Texas Bar No. 24060713
                                             Kyle R. Akin
                                             Texas Bar No. 24105422
                                             Robert C. Dalby
                                             Arkansas Bar No. 2019221
                                             HALTOM & DOAN
                                             6500 Summerhill Rd., Suite 100
                                             Texarkana, Texas 75503
                                             Telephone (903) 255-5100
                                             Facsimile (903) 255-0800
                                             E-Mail: jdoan@haltomdoan.com
                                             E-Mail: jthane@haltomdoan.com

                                             Robert A. Van Kirk (pro hac vice)
                                             Jonathan B. Pitt (pro hac vice)
                                             Liam J. Montgomery (pro hac vice)
                                             Benjamin W. Graham (pro hac vice)
                                             Anna K. Tsiotsias (pro hac vice)
                                             WILLIAMS & CONNOLLY LLP
                                             725 Twelfth Street, N.W.
                                             Washington, DC 20005
                                             Tel: (202) 434-5000
                                             Fax: (202) 434-5029
                                             rvasnkirk@wc.com
                                             jpitt@wc.com
                                             lmontgomery@wc.com
                                             bgraham@wc.com
                                             atsiotsias@wc.com

                                             COUNSEL FOR DEFENDANTS
                                             DANAHER CORP.,
                                             INSTRUMENTARIUM DENTAL INC.,
                                             DENTAL EQUIPMENT LLC, KAVO
                                             DENTAL TECHNOLOGIES, LLC, AND
                                             DENTAL IMAGING TECHNOLOGIES
                                             CORPORATION




DEFENDANTS’ RESPONSE TO PLAINTIFF’S SUPPLEMENTAL MOTION IN LIMINE NO. 12 – Page 3
Case 2:12-cv-00572-JRG Document 492 Filed 01/16/20 Page 5 of 7 PageID #: 13118



                                             /s/ Scott M. Flaherty (w/ permission)
                                             Scott M. Flaherty (pro hac vice)
                                             Jay W. Schlosser (pro hac vice)
                                             Mark G. Schroeder (pro hac vice)
                                             Jeremy D. Schildcrout (pro hac vice)
                                             TAFT STETTINIUS & HOLLISTER LLP
                                             2200 IDS Center, 80 South Eighth Street
                                             Minneapolis, MN 55402
                                             612.977.8745
                                             612.977.8650 (fax)
                                             sflaherty@taftlaw.com
                                             jschlosser@taftlaw.com
                                             mschroeder@taftlaw.com
                                             jschildcrout@briggs.com

                                             Clyde Moody Siebman
                                             SIEBMAN, BURG, PHILLIPS & SMITH LLP
                                             4949 Hedgcoxe Road
                                             Suite 230
                                             Plano, TX 75024
                                             214-387-9100
                                             214-387-9125 (fax)
                                             clydesiebman@siebman.com
                                             stephaniebarnes@siebman.com

                                             ATTORNEYS FOR THE PATTERSON
                                             COMPANIES, INC.

                                             /s/ Paul F. Schuster (w/ permission)
                                             Paul F. Schuster
                                             pschuster@lockelord.com
                                             John P. McDonald
                                             jpmcdonald@lockelord.com
                                             Cynthia Timms
                                             ctimms@lockelord.com
                                             Matthew K. Hansen
                                             mkhansen@lockelord.com
                                             LOCKE LORD LLP
                                             2200 Ross Avenue, Suite 2800
                                             Dallas, Texas 75201
                                             Telephone: (214) 740-8000
                                             Facsimile: (214) 740-8800




DEFENDANTS’ RESPONSE TO PLAINTIFF’S SUPPLEMENTAL MOTION IN LIMINE NO. 12 – Page 4
Case 2:12-cv-00572-JRG Document 492 Filed 01/16/20 Page 6 of 7 PageID #: 13119



                                             Lauren M. Fincher
                                             lfincher@lockelord.com
                                             LOCKE LORD LLP
                                             600 Congress Ave., Ste. 2200
                                             Austin, Texas 78701
                                             Telephone: (512) 305-4700
                                             Facsimile: (512) 305-4800

                                             Harry L. Gillam, Jr.
                                             TX Bar No. 07921800
                                             GILLAM & SMITH LLP
                                             303 S. Washington Ave.
                                             Marshall, Texas 75670
                                             Telephone: (903) 934-8450
                                             Facsimile: (903) 934-9257
                                             gil@gillamsmithlaw.com

                                             Colin R. Kass (pro hac vice)
                                             ckass@proskauer.com
                                             PROSKAUER ROSE LLP
                                             1001 Pennsylvania Avenue NW
                                             Washington, DC 20016
                                             Telephone: (202) 416-5865
                                             Facsimile: (202) 416-6899

                                             ATTORNEYS FOR DEFENDANT
                                             HENRY SCHEIN, INC.

                                             /s/ Kenneth L. Racowski (w/permission)
                                             Kenneth L. Racowski (pro hac vice)
                                             Thomas P. Manning (pro hac vice)
                                             Mark A. Kasten (pro hac vice)
                                             Buchanan Ingersoll & Rooney, PC -
                                             Philadelphia
                                             Two Liberty Place, Suite 3200
                                             50 South 16th Street
                                             Philadelphia, PA 19102
                                             Tel: (215) 665-8700
                                             Fax: (215) 665-8760
                                             Email: kenneth.racowski@bipc.com
                                             Email: thomas.manning@bicp.com
                                             Email: mark.kasten@bipc.com




DEFENDANTS’ RESPONSE TO PLAINTIFF’S SUPPLEMENTAL MOTION IN LIMINE NO. 12 – Page 5
Case 2:12-cv-00572-JRG Document 492 Filed 01/16/20 Page 7 of 7 PageID #: 13120



                                                     T. John Ward
                                                     Claire Abernathy Henry
                                                     WARD, SMITH & HILL, PLLC
                                                     1507 Bill Owens Parkway
                                                     Longview, TX 75604
                                                     (903) 757-6400
                                                     tjw@wsfirm.com
                                                     claire@wsfirm.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     BENCO DENTAL SUPPLY COMPANY


             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       The undersigned certifies that the foregoing document is authorized to be filed under seal
pursuant to the Protective Order entered in this case (Dkt. No. 116).

                                                    /s/ Jennifer H. Doan
                                                    Jennifer H. Doan



                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). All counsel of record has been served with a true and correct
copy of the foregoing by email on this 14th day of January 2020.

                                                    /s/ Jennifer H. Doan
                                                    Jennifer H. Doan




DEFENDANTS’ RESPONSE TO PLAINTIFF’S SUPPLEMENTAL MOTION IN LIMINE NO. 12 – Page 6
